      Case 1-20-43261-ess             Doc 10      Filed 09/21/20      Entered 09/21/20 08:45:26




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION

------------------------------------------------------- X
In re:
                                                            Chapter: 11
Alain Denneulin,                                            Case No.: 20-43261-ESS
                                          Debtor.           Judge: Hon. Elizabeth S. Stong
 ------------------------------------------------------ X

                                      NOTICE OF APPEARANCE

        PLEASE TAKE NOTICE that the firm of McCalla Raymer Leibert Pierce, LLC hereby

appears in this matter on behalf of JPMorgan Chase Bank, National Association with respect to

its interest in the real property described as 4799 S DURHAM ESTATES, Acra, NY 12405.

Pursuant to Bankruptcy Rule 2002, kindly direct all court notices, pleadings, and correspondence

to the undersigned.

                                                  MCCALLA RAYMER LEIBERT PIERCE, LLC
                                                  Attorneys for JPMorgan Chase Bank, National
                                                  Association

Dated: September 21, 2020                 By:     /s/ Melissa Licker
                                                  Melissa Licker
                                                  420 Lexington Avenue, Suite 840
                                                  New York, NY 10170
                                                  Telephone: (347) 286-7409
                                                  Facsimile: (347) 286-7414
                                                  NY_ECF_Notices@McCalla.com




NOA
